     Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 1 of 33 PageID #:1




              UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF ILLINOIS
                        EASTERN DIVISION



LYNN SCOTT, LLC; THE FARMER’S
WIFE, LLC, on behalf of themselves and    Case No.
all others similarly situated,

              Plaintiffs,

v.

GRUBHUB INC.

              Defendant.


                            CLASS ACTION COMPLAINT
         Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 2 of 33 PageID #:2




                                                   TABLE OF CONTENTS

Introduction ...................................................................................................................................1
Jurisdiction and Venue .................................................................................................................2
Parties .............................................................................................................................................3
Factual Allegations .......................................................................................................................3
        A.       Grubhub’s food ordering website and mobile apps ..............................................3
        B.       Gruhub tells consumers it’s working cooperatively with restaurants ................4
        C.       Grubhub decides to add unaffiliated restaurants to its website and
                 mobile apps without the restaurants’ permission ..................................................6
        D.       Grubhub’s unauthorized use of restaurants’ names and logos misleads
                 consumers and harms restaurants............................................................................8
                 1.      Restaurants have good reasons for choosing not to work with
                         Grubhub ..............................................................................................................8
                 2.      Grubhub knows restaurants don’t want its business and tells
                         drivers to disguise their affiliation with Grubhub ......................................11
                 3.      Consumers continue to believe restaurants on Grubhub are
                         working cooperatively with Grubhub ..........................................................13
                 4.      Customer confusion leads to poor experiences that hurt
                         restaurants’ hard-earned reputations ...........................................................14
                 5.      Grubhub diverts and impairs demand for local restaurants .....................17
        E.       Grubhub knows it is harming restaurants and uses that harm to force
                 restaurants into unwanted partnerships ...............................................................19
Plaintiffs’ Experience ..................................................................................................................20
        A.       Lynn Scott, LLC .........................................................................................................20
        B.       The Farmer’s Wife, LLC ...........................................................................................23
Class Allegations .........................................................................................................................26
First Cause Of Action .................................................................................................................29
        Violation Of Lanham Act – Section 43(A) ................................................................29
Prayer For Relief..........................................................................................................................30
Demand For Jury Trial ...............................................................................................................31
      Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 3 of 33 PageID #:3




                                  INTRODUCTION

       1.     For fifteen years, Grubhub told consumers it had partnered with local

restaurants to offer coordinated takeout or delivery services. By ordering through

Grubhub, consumers were promised “a direct line into the kitchen, avoiding the

inefficiencies, inaccuracies and frustrations associated with paper menus and phone

orders.”

       2.     But last year, Grubhub saw it was losing market share to competitors like

DoorDash and Uber Eats, and decided it needed to act fast to attract new users and

retain its existing customer base. So Grubhub began researching which restaurants were

most popular with consumers—and then added those restaurants to its platform

without permission.

       3.     Grubhub’s unauthorized use of popular restaurants’ names and logos had

the desired effect. Soon Grubhub was reporting revenues that exceeded its expectations

and telling shareholders they could expect to see continued growth as a result of its new

strategy. In June, Grubhub announced that it was selling its thriving business for $7.3

billion.

       4.     Grubhub’s financial success has come at restaurants’ expense. Consumers

still think they’re getting a “direct line into the kitchen,” but when they order from a

restaurant that has been included on Grubhub without the restaurant’s permission, the

result is a “suboptimal diner experience rife with operational challenges”—or as

Grubhub’s CEO succinctly put it, “the diner experience sucks.”




                                            -1-
     Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 4 of 33 PageID #:4




       5.     Consumers understandably blame the restaurants, who they think have

partnered with Grubhub to provide them with accurate, reliable, and timely service.

The end result for restaurants is significant damage to their hard-earned reputations,

loss of control over their customers’ dining experiences, loss of control over their online

presence, and reduced consumer demand for their services.

       6.     Plaintiffs owns two of the restaurants Grubhub added to its online

platform without permission, and bring this proposed class action on behalf of more

than 150,000 restaurants whose names and logos were likewise used without

permission.

       7.     Plaintiffs seek a judgment (a) finding that Grubhub has violated the

Lanham Act by using restaurant names and logos without authorization and in a

manner likely to confuse consumers; and (b) ordering that Grubhub cease its unlawful

conduct, turn over its ill-gotten gains, and pay damages to the restaurants it has

harmed.

                           JURISDICTION AND VENUE

       8.     The Court has subject matter jurisdiction over this action under 28 U.S.C. §

1121 and 28 U.S.C. §§ 1331 and 1338. Plaintiffs’ claims are based on violations of the

Lanham Act, 15 U.S.C. §§ 1051, et seq.

       9.     The Court also has subject matter jurisdiction pursuant to 28 U.S.C. §

1332(d)(2) because this is a class action in which the amount in controversy exceeds

$5,000,000, exclusive of interest and costs; in the aggregate, there are more than 100




                                            -2-
      Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 5 of 33 PageID #:5




members in the proposed class; and at least one class member is a citizen of a state

different from Defendant.

       10.     Venue is proper under 28 U.S.C. § 1391(b)(1) because Defendant Grubhub

resides in this district.

                                        PARTIES

       11.     Plaintiff Lynn Scott, LLC, is a North Carolina limited liability company

with its principal office in Durham, North Carolina, and the owner of the restaurant

Antonia’s in Hillsborough, North Carolina.

       12.     Plaintiff The Farmer’s Wife, LLC, is a California limited liability company

with its principal place of busines in Sebastopol, California, and the owner of the

restaurant The Farmer’s Wife in Sebastopol, California.

       13.     Defendant Grubhub Inc. is a Delaware corporation with a principal place

of business in Chicago, Illinois.

                             FACTUAL ALLEGATIONS

       A.      Grubhub’s Food Ordering Website and Mobile Apps

       14.     Defendant Grubhub operates a highly successful online platform that

connects users with local restaurants for takeout or delivery. Consumers can access the

Grubhub platform through a number of branded websites and mobile apps, including

Grubhub, Seamless, LevelUp, AllMenus, and MenuPages.

       15.     By acting as an intermediary between consumers looking to order food

and restaurants looking for additional customers, Grubhub can offer a number of

potential benefits to consumers, restaurants, and to Grubhub itself.


                                            -3-
     Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 6 of 33 PageID #:6




       16.    For consumers, Grubhub boasts that it offers “a ‘direct line’ into the

kitchen, avoiding the inefficiencies, inaccuracies and frustrations associated with paper

menus and phone orders.” Grubhub coordinates with its restaurant partners to ensure

consumers receive accurate information and a positive consumer experience.

Consumers get ready access to accurate and up-to-date menus listing food restaurants

are willing and able to prepare for takeout or delivery, accurate and up-to-date pricing

for each menu item, and accurate estimates of the time it will take for the food to be

prepared and delivered.

       17.    For restaurants, Grubhub offers those with excess capacity an additional

way of generating takeout and delivery orders. Grubhub can also generate internet

advertising for restaurants who lack an online presence and want one through

Grubhub. And for restaurants who do not offer delivery but want to, Grubhub can offer

a ready-made delivery infrastructure.

       18.    For Grubhub, its partnerships with restaurants allow the company to use

those restaurants’ names, logos, and strong local reputations to attract users to its

platform. Grubhub then charges restaurants a percentage of the takeout and delivery

orders it generates through its platform and associated internet advertising.

       B.     Grubhub Tells Consumers It’s Working Cooperatively with Restaurants

       19.    Since its founding in 2004, Grubhub had only included restaurants on its

platform who had agreed to appear and explicitly given Grubhub permission to use

their names and logos.




                                            -4-
     Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 7 of 33 PageID #:7




       20.    As Grubhub put it, “From the very beginning, our business has been

connecting restaurants with diners to help our restaurant partners grow their profits.

This has not changed.”

       21.    Grubhub’s partnership with local restaurants is a central feature of the

Grubhub platform and one that consumers have come to expect. The efficiencies and

“direct line into the kitchen” that Grubhub promises consumers depend on those

partnerships. Without restaurants’ permission and cooperation, consumers cannot be

assured that they are receiving accurate, up-to-date information about the food local

restaurants are able and willing to prepare for takeout or delivery.

       22.    Grubhub has repeatedly emphasized its partnerships with restaurants in

its marketing to consumers. For example, in a press release announcing that Grubhub

had reached a nationwide partnership agreement with Shake Shack, Grubhub touted

itself as the food-ordering platform with “the largest and most comprehensive network

of restaurant partners” and stressed that it was “proud to work with more than 140,000

restaurant partners in over 2,700 U.S. cities and London.” Grubhub used similar

language in numerous other press releases and consumer marketing.

       23.    In describing Grubhub’s appeal for consumers, Grubhub’s former Chief

Operating Officer likewise stressed the importance of partnerships with local

restaurants: “Diner downloads our app, or goes to the site at grubhub.com, and from

there they’re able to look at a plethora of restaurants that we have formed partnerships

with where we’re able to list their content on our website. Diners are then really able to




                                           -5-
     Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 8 of 33 PageID #:8




go in and see what are the restaurants that deliver to me, what are the restaurants I can

pick up from.”

      24.    Grubhub’s statement that partnerships enable it to list local restaurants’

content on its website reflects both the law and consumers’ understanding: if a

restaurant is listed on Grubhub’s platform, the restaurant has given Grubhub

permission to use its name and logos, and is working cooperatively with Grubhub to

provide takeout and food delivery services.

      C.     Grubhub Decides to Add Unaffiliated Restaurants to Its Website and
             Mobile Apps Without the Restaurants’ Permission

      25.    Grubhub’s business model proved a tremendous success with consumers.

By 2018, the company had over 15 million active users and was continued to project

rapid growth—leading to a market capitalization in the billions.

      26.    In October 2019, however, Grubhub was forced to slash its projections, as

competing services like DoorDash and Uber Eats were gaining in popularity and

cutting into Grubhub’s market share and expected revenue.

      27.    As soon as Grubhub announced its revised earnings projections, its stock

cratered—losing more than 40% of its value in a single day—and Grubhub received

downgrades from several market analysists, including double downgrades from Bank

of America Merrill Lynch and Oppenheimer.

      28.    In response, Grubhub told stockholders it intended to aggressively

increase the number of restaurants available to users through the Grubhub platform.

The company’s research indicated that “the number one thing that matters to



                                           -6-
     Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 9 of 33 PageID #:9




consumers is restaurants,” and so by adding more restaurants to its platform, Grubhub

expected both that it could “capture new diners that we otherwise might not have

captured” and that those diners would be “willing to pay more” for hard-to-find

restaurants.

       29.     The problem was that attracting new restaurant partners, and negotiating

agreements under which Grubhub could use those restaurants’ names and logos to

attract customers, would take time. And Grubhub didn’t want to wait. The company

was looking for a quick return to the rapid growth and astronomical market valuations

it had previously enjoyed.

       30.     So Grubhub decided it would simply include restaurants on its platform

without their permission. Forming new partnerships would have been difficult, time-

consuming, and expensive. But as Grubhub told shareholders, “it is extremely efficient

and cheap to add non-partnered inventory to our platform.” Within three months,

Grubhub had added more than 150,000 restaurants to its web site and mobile apps

without first obtaining those restaurants’ permission.

       31.     Grubhub’s decision has proven highly lucrative for the company. Its stock

quickly recovered as, only one quarter after badly missing its performance targets,

Grubhub was able to report metrics “at the very high end of our expectations.”

       32.     Grubhub attributed its increased growth and revenue figures to its new

strategy of listing unaffiliated restaurants on its platform and told shareholders it

expected the strategy to continue spurring increased growth throughout 2020.




                                            -7-
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 10 of 33 PageID #:10




       33.      In June 2020, Grubhub announced it had reached an agreement to sell its

business for $7.3 billion.

       D.       Grubhub’s Unauthorized Use of Restaurants’ Names and Logos
                Misleads Consumers and Harms Restaurants

       34.      Grubhub’s decision to add unaffiliated restaurants to its platform may

have reaped immediate dividends for Grubhub, but those gains came at the expense of

restaurants—who had good reasons for choosing not to partner with Grubhub.

       35.      By including those restaurants on its platform anyway, Grubhub is

misleading consumers, who reasonably believe the restaurants have partnered with

Grubhub and will be working cooperatively with Grubhub to provide them with

accurate, reliable, and timely service.

       36.      When Grubhub instead provides what it admits is a “suboptimal diner

experience rife with operational challenges,” consumers understandably blame the

restaurants—who they assume are working with Grubhub and who they now associate

with a bad dining experience.

                1.     Restaurants Have Good Reasons for Choosing Not To Work With
                       Grubhub

       37.      While there are good reasons a restaurant might choose to partner with

Grubhub, there are also plenty of reasons that restaurants choose not to.

             a. Don’t need or want additional orders: Grubhub works best for restaurants

who need its advertising power to generate consumer demand. Popular local

restaurants that already attract lots of customers often don’t need or want additional

orders. They might not have the capacity to fill more orders without disrupting normal

                                             -8-
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 11 of 33 PageID #:11




operations, overburdening staff, or sacrificing the quality that made them popular in

the first place.

           b. Don’t want to lose control over customer service: When a restaurant agrees to

let Grubhub take over the ordering and food delivery process, they also lose a

substantial degree of control over the customer’s experience. For restaurants that built

their business on a sterling reputation for customer satisfaction, that’s not a compromise

they are willing to make.

           c. Grubhub drivers are sometimes late or unprofessional: Some restaurants have

complained that Grubhub employees hurt their reputation by delivering customers’

food late and cold. Grubhub may not ensure that its drivers pick up food as soon as it is

ready and Grubhub drivers often “stack” orders, meaning they wait for subsequent

orders to be ready rather than delivering each customer’s food immediately after

picking it up. Restaurants also report receiving customer complaints due to a variety of

unprofessional behavior by certain Grubhub drivers, including stealing food.

           d. Too many cancelled orders or customer refunds: Grubhub makes it easy for

consumers to order food, but that effortlessness can lead to a lot of cancelled orders that

cause restaurants to waste food and lose money. Grubhub also has drawn criticism for

issuing refunds without first contacting the restaurant to verify that refund is

warranted, which also costs the restaurant money.

           e. Don’t want to provide takeout or delivery: While takeout and delivery are

appropriate for some types of food, many restaurants want to ensure that their food is




                                            -9-
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 12 of 33 PageID #:12




enjoyed promptly after preparation. They may therefore choose not to offer takeout or

delivery.

            f. Want tips to go to their employees: When a customer orders through

Grubhub, the restaurants’ employees don’t receive any tips, which instead go to

Grubhub and its drivers.

            g. Restaurants have their own delivery services: Many restaurants have their

own delivery services, through which they can assure good customer service and timely

deliveries. Grubhub’s delivery infrastructure is therefore not needed or wanted, as it

would compete with the restaurant’s own service, in which the restaurant has already

invested resources.

            h. Restaurants have partnerships with another provider: Restaurants who do

want to pay a third-party to provide delivery services will often shop around and

choose a provider who offers the best deal to the restaurant, provides the best customer

service, is most widely used by local consumers, or has the best history of supporting its

restaurant partners. Restaurants who have partnerships with other providers often

don’t need or want Grubhub to provide competing delivery services.

            i. Grubhub takes too much of the restaurants’ profit: Grubhub takes a large

percentage of each order from restaurants. The various commissions and fees charged

by Grubhub often exceeds 30% of the total order amount, which can leave the

restaurant with few if any profits. For example, one restaurant owner recently posted a

statement from Grubhub showing that out of $1,042.63 in 46 pre-paid owners, he

received only $376.54 from Grubhub.


                                             - 10 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 13 of 33 PageID #:13




             j.   Grubhub has a poor reputation: Grubhub has a history of engaging in sharp

business practices and treating its restaurant partners poorly. Grubhub has been

accused of charging its restaurant partners for phone calls that don’t result in orders,

confirming orders without the restaurants’ approval, and creating websites that use

restaurants’ names and logos without their approval. Restaurants who research

Grubhub will often refuse partnership overtures as a result of that poor reputation.

       38.        Grubhub knew many popular local restaurants did not want to partner. It

had tried and failed to convince many of them to offer food services through Grubhub’s

platform and knew that restaurants were increasingly aware of the many negatives that

a partnership with Grubhub could bring.

       39.        The difficulty Grubhub was encountering attracting additional restaurants

to its platform was a major reason Grubhub decided to start adding restaurants to its

website and mobile apps without first obtaining the restaurants’ consent or agreement.

                  2.   Grubhub Knows Restaurants Don’t Want Its Business and Tells
                       Drivers to Disguise Their Affiliation with Grubhub

       40.        After Grubhub began including restaurants on its platform without their

consent, consumers began ordering food from the newly added restaurants through

Grubhub’s website or mobile apps.

       41.        Grubhub needed a way to fill those orders, but it knew that the

restaurants hadn’t given Grubhub permission to solicit customers on its behalf, didn’t

want to partner with Grubhub, and likely would not accept orders they knew came

from Grubhub.



                                              - 11 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 14 of 33 PageID #:14




       42.    Grubhub decided that rather than interacting with the restaurant directly,

as it did with its restaurant partners, it would disguise the orders and make them

appear as if they came directly from consumers.

       43.    Grubhub told its drivers to act as if they were a diner rather than from

Grubhub: they should place the order themselves using the diner’s name, they should

pick up food from the general consumer pickup area and not look for a Grubhub

pickup spot, and they should tell the restaurant they were “picking up an order for

[diner’s name],” rather than picking up a Grubhub order. Drivers are also specifically

told not to leave a tip.

       44.    So drivers would know when to act like a Grubhub driver and when to

disguise their affiliation, Grubhub made the difference between partnered restaurants

and unaffiliated restaurants obvious on the drivers’ mobile apps. Orders placed with

unaffiliated restaurants appeared in purple and were clearly labeled by the company as

“Place & Pay Orders,” meaning that the driver would need to place and pay for the

order using the customer’s name.

       45.    Drivers dislike the purple, “Place & Pay Orders,” which Grubhub has

acknowledged are “a bad experience for drivers.” As one driver wrote on an online

forum for Grubhub drivers, “The entire process is sketchy, I feel dirty every time I do it.

I don't like it at all but on a slow day I don't really have a whole lot of options available

to me so I just suck it up.” Other drivers have said online that they’ve started refusing

to fulfill these orders altogether.




                                            - 12 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 15 of 33 PageID #:15




              3.     Consumers Continue to Believe Restaurants on Grubhub are
                     Working Cooperatively with Grubhub

       46.    While Grubhub makes it very clear to its drivers which restaurants have

been listed without their consent—meaning that order fulfillment will require more

time and effort, as well as a little luck—Grubhub does not do the same for consumers.

       47.    For 15 years, the restaurants that appeared on Grubhub’s platform were

willing partners and were working cooperatively with Grubhub. That is no longer the

case, but Grubhub does not draw consumers’ attention to the fact.

       48.    Restaurants listed without their consent are not highlighted in purple as

they are on Grubhub drivers’ apps. Nor is there any other prominent disclosure to

consumers that a particular restaurant’s name or logo is used without permission; that

the restaurant will not be working cooperatively with Grubhub to provide accurate,

reliable, and timely service; or that because Grubhub is offering food services from the

restaurant without consent, there is a much greater likelihood that the order will take

longer to fill, will be filled incorrectly, will be delivered cold, or will eventually be

cancelled altogether.

       49.    Because Grubhub does not tell consumers any of this, they continue to

believe Grubhub is working cooperatively with the restaurants on its platform to

provide accurate, reliable, and timely service. This has led to a great deal of confusion

and frustration for consumers who think they are getting a “direct line to the kitchen.”

       50.    Consumers frequently call restaurants who are unaffiliated with Grubhub

to ask about orders they placed on Grubhub—orders the restaurants know nothing



                                             - 13 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 16 of 33 PageID #:16




about. One restaurant chef and owner told Wired, for example, that he had received

mysterious calls about delivery for weeks, asking for things like an extra gallon of iced

tea with an order. He eventually figured out the source of the confusion: Grubhub had

created a webpage for his restaurant without his consent.

       51.     Many other restaurant owners have conveyed similar stories, as have

consumers, including on online forums that Grubhub monitors and that are designated

for discussions about Grubhub.

       52.     Grubhub drivers have similarly reported that consumers don’t realize that

some restaurants with Grubhub pages are not actually affiliated with Grubhub. For

example, after one driver explained to a customer why she had difficulty getting her

order filled: “She had been so happy to see this restaurant finally delivered and I could

see her heart kind of broke a bit when I told her how shady [Grubhub] had been.”

               4.   Customer Confusion Leads to Poor Experiences that Hurt
                    Restaurants’ Hard-Earned Reputations

       53.     Grubhub knows that including restaurants on its website and mobile apps

without permission leads to “a bad experience for diners,” but continues to do so

anyway.

       54.     When a consumer uses Grubhub to order from a restaurant who has

willingly partnered with Grubhub, the order is conveyed directly to the restaurant, who

can quickly confirm their ability to fill the order, begin preparing the food right away,

and coordinate with Grubhub to ensure the food is picked up and delivered as soon as

it is ready.



                                           - 14 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 17 of 33 PageID #:17




      55.    But when a consumer places an order with a restaurant who has been

included on Grubhub’s platform without permission, the process becomes—in

Grubhub’s own words—“expensive for everyone, a suboptimal diner experience and

rife with operational challenges.”

      56.    The order doesn’t go directly to the restaurant, it goes instead to a

Grubhub driver, who must first figure out how to contact the restaurant and place the

order. Sometimes it’s possible to place orders with the restaurant by phone, but other

times the restaurant will only accept orders in person. The extra steps often lead to

mistakes in customers’ orders and often the restaurant won’t receive the order at all.

      57.    Another source of mistakes and confusion are the menus Grubhub

includes on its app and website. Because Grubhub is not coordinating with the

restaurant, it often uses outdated menus—causing restaurants to receive numerous

orders for food that is sold out or that they no longer make. Grubhub drivers must then

contact the customer by phone to ask for a substitute, order something similar, or cancel

the customer’s order.

      58.    Even when food orders are successfully placed, pickup and delivery are

not as well coordinated as they are when the restaurant is a willing participant. Drivers

may be late to pick up the food, if they show up at all, and customers’ food is more

likely to be cold or otherwise unsatisfactory when it is eventually delivered.

      59.    Restaurants also can struggle to keep up with the extra demand created by

Grubhub’s unauthorized use of their names and logos. These are restaurants who have

chosen not to partner with Grubhub, often because they do not need or want more


                                           - 15 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 18 of 33 PageID #:18




orders. Processing and fulfilling Grubhub orders requires restaurants to divert

employees from other vital functions and can lead to long wait times and worse

customer service for the restaurants’ existing customers.

       60.    Due to the harm Grubhub’s conduct causes restaurants, if at any step in

the process the restaurant realizes an order comes from Grubhub, it may refuse to

complete the order. In that event, customers are rarely told what happened—instead

Grubhub cancels the order without explanation or assigns it to another Grubhub driver

for another attempt.

       61.    Drivers also don’t like the added hassle and inherent dishonesty in these

orders and will often refuse to fill the order or abandon it midway through. Again,

customers are rarely told what happened, their orders are simply cancelled without

explanation or assigned to another driver, resulting in further delay.

       62.    So while consumers believe they are getting a “direct line to the kitchen,”

what they actually receive are all the “inefficiencies, inaccuracies and frustrations

associated with paper menus and phone orders”—and then some. Or as Grubhub puts

it, “there tends to be more problems with these orders.”

       63.    The poor service that Grubhub provides while using restaurants’ names

and logos hurts the restaurants’ reputations. “We look bad to our customers,” is how

one restaurant owner put it to The Philadelphia Inquirer. Those customers

understandably blame the restaurant, at least in part, and frequently leave bad online

reviews for the restaurant as a result of their experience ordering through Grubhub.




                                           - 16 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 19 of 33 PageID #:19




       64.    To make matter worse, restaurants don’t even realize that a customer has

had a bad experience. Grubhub hides its involvement from the restaurants and doesn’t

share any negative feedback it receives from the customer. The restaurant cannot

communicate with the customer to explain what happened or offer to make it right.

Grubhub is depriving restaurants of control over customer satisfaction—the lifeblood of

any successful local establishment.

              5.     Grubhub Diverts and Impairs Demand for Local Restaurants

       65.    When deciding which restaurants to list on its platform without

permission, Grubhub targets restaurants that local diners frequently search for online.

       66.    Grubhub then uses search engine marketing and optimizations to divert

that restaurant’s potential customers to its own business. As Grubhub boasted to

shareholders, “if a diner is looking online for a specific restaurant, they can find us in

SEM or SEO now as a non-partnered restaurants, whereas before they couldn't.”

       67.    In many instances, Grubhub has made arrangements with Google so that

the “Order Delivery” button on restaurant’s Google business listing links to Grubhub’s

delivery service rather than to the restaurant’s delivery service.

       68.    The strategy has been successful, as unsuspecting consumers think they

are ordering from the restaurant’s authorized delivery service and become Grubhub

customers instead. Grubhub has confirmed to investors that, in this way, non-partnered

restaurants “help us acquire new diners.”

       69.    But by diverting consumer demand for non-partnered restaurants,

Grubhub’s conduct hurts restaurants in several ways.


                                            - 17 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 20 of 33 PageID #:20




      70.    It takes business from the restaurants’ own takeout and delivery services,

which a customer is less likely to see or recognize as distinct from Grubhub’s offering.

      71.    It takes business away from the restaurants’ authorized third-party

delivery services, which can include up-to-date menus and work closely with the

restaurant to ensure customer satisfaction.

      72.    And it costs the restaurants business and impairs future demand. Once

Grubhub has the potential customer’s attention, it encourages that customer to consider

ordering from one of its partnered restaurants instead—which will give Grubhub a

bigger cut of the business. As Grubhub admits to investors, “we're going to do

whatever we can to route demand to partnered restaurants.”

      73.    One of the ways Grubhub does this is by posting menus with inflated

prices. As one commenter wrote on a forum for Grubhub drivers, “From non-partnered

restaurants, [Grubhub] makes its money by marking up the menu prices. Many

restaurants don’t like this because it makes their food appear more expensive to the

customer, who may then choose to never visit in-person.”

      74.    Another way is to create landing pages for unaffiliated restaurants that

claim the restaurant is not accepting orders and suggesting one of Grubhub’s partner

restaurants as an alternative. Grubhub does this even if the restaurant is open and

accepting orders.




                                          - 18 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 21 of 33 PageID #:21




       E.     Grubhub Knows It Is Harming Restaurants and Uses That Harm to
              Force Restaurants Into Unwanted Partnerships

       75.    Grubhub knows it’s hurting restaurants. When the company began

including unaffiliated restaurants on its platform, it told shareholders that the result

would be a bad experience for these restaurants and a bad experience for their

customers. Grubhub also affirmed that is still believed partnering with restaurants,

rather than using their names and logos without consent, was the right path forward.

       76.    One of the reasons Grubhub chose to deliberately create a bad experience

for restaurants and their customers was to force those restaurants into partnerships. As

Grubhub’s CEO told investors, “it’s our job over time to make those restaurants – turn

those restaurants into partnered restaurants.”

       77.    When investors asked why restaurants would choose to become partners

after being listed on Grubhub’s webpages and mobile apps without their permission,

Grubhub’s CEO answered, “it’s because the diner experience sucks.”

       78.    In other words, Grubhub is intentionally harming restaurants’ local

reputations and then offering them a partnership to make the harm stop—a partnership

where Grubhub will keep 30% or more from each order.

       79.    That’s why, as soon as Grubhub started harming restaurants’ reputations

by using their names and logos without permission, it also announced it was

“deploying a sales team to try to convert these restaurants to partners, because it’s a

better experience for anyone involved.”




                                           - 19 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 22 of 33 PageID #:22




                           PLAINTIFFS’ EXPERIENCE

      A.     Lynn Scott, LLC

      80.    Plaintiff Lynn Scott, LLC, is the owner of Antonia’s, a popular local

restaurant that serves Italian-inspired fare in the heart of downtown Hillsborough,

North Carolina.

      81.    Grubhub approached Lynn Scott about entering into a partnership that

would authorize Grubhub to list Antonia’s on its platform, but Lynn Scott declined

Grubhub’s offer. Grubhub decided to list Antonia’s on its platform anyway.

      82.    Grubhub created at least two webpages for Antonia’s that consumers

could visit when they search for the restaurant online. A screenshot from one of those




                                          - 20 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 23 of 33 PageID #:23




websites is shown below. The other webpage is similar but includes the Seamless brand

instead of the Grubhub brand in the upper left-hand corner.




      83.    These webpages use Antonia’s name and logo and suggest an affiliation

between Antonia’s and Grubhub that does not exist.




                                         - 21 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 24 of 33 PageID #:24




       84.    The FAQs at the bottom of the page further suggest an affiliation that does

not exist. They read:




       85.    In fact, Antonia’s is not working “with Grubhub” to offer or provide food

delivery services. Grubhub is using Antonia’s name and logo without permission, and

consumers who order through Grubhub will not be getting the “direct line to the

kitchen” and coordinated delivery they are expecting.

       86.    Grubhub’s unauthorized listing of Antonia’s on its platform is misleading

and confusing for consumers, who reasonably expect that Grubhub is working

cooperatively with Antonia’s to ensure the consumer receives accurate, reliable, and

timely service.

       87.    For instance, the menu items that Grubhub lists for Antonia’s can be out-

of-date, causing customers to place orders that Antonia’s cannot fulfill and leading to

bad customer experiences that reflect poorly on Antonia’s.

       88.    Lynn Scott has asked Grubhub to both stop listing Antonia’s on its

platform and stop re-directing clicks on Antonia’s Google profile to Grubhub’s

business, but Grubhub has not stopped.




                                          - 22 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 25 of 33 PageID #:25




       B.     The Farmer’s Wife, LLC

       89.    The Farmer’s Wife is a popular local restaurant based in Sebastopol,

California, and owned by The Farmer’s Wife, LLC. The restaurant is a regular

participant in local farmer’s markets and is known for its use of fresh, locally sourced,

organic ingredients.




                                           - 23 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 26 of 33 PageID #:26




      90.     Plaintiff recently learned that Grubhub is listing The Farmer’s Wife on its

platform without permission. The following screenshots are taken from Grubhub’s

mobile app.




                                           - 24 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 27 of 33 PageID #:27




       91.    Grubhub has also created at least two webpages for The Farmer’s Wife

that use the restaurants’ name and logo in a similar manner, offer the same menu, and

suggest an affiliation that does not exist.




                                              - 25 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 28 of 33 PageID #:28




       92.    The menu that Grubhub attributes to The Farmer’s Wife on its platform is

inaccurate and suggests that The Farmer’s Wife is offering to make food that it does not

actually make and has never made.

       93.    As a result, when a customer orders from The Farmer’s Wife on Grubhub,

that order cannot be fulfilled—resulting in a poor customer experience that reflects

badly on The Farmer’s Wife.

       94.    Grubhub’s inaccurate menu also poses a threat to The Farmer’s Wife’s

hard-earned reputation because the foods listed are inconsistent with The Farmer’s

Wife commitment to organic, locally sourced fresh food.

       95.    The Farmer’s Wife has asked Grubhub to remove its listings, but

Grubhub has not complied and continues to use The Farmer’s Wife’s name and logo

without authorization.

       96.    Several other restauranteurs have similarly reported that Grubhub will

not stop using their restaurants’ names and logos, even after they complained to

Grubhub on multiple occasions.

                              CLASS ALLEGATIONS

       97.    Pursuant to Rule 23 of the Federal Rules of Civil Procedure, Plaintiffs seek

to pursue their claims on behalf a class of similarly situated persons. The parameters of

the class may be refined through discovery and will be subject to Court approval and

modification, but for purposes of this complaint, Plaintiffs propose the following class

definition:




                                           - 26 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 29 of 33 PageID #:29




       All restaurants included without their permission on Grubhub, Seamless,
       LevelUp, AllMenus, MenuPages, or any other part of the Grubhub online
       platform.

       98.      Plaintiffs further propose that the following persons be excluded from any

certified class: Defendant, its current or former officers, directors, legal representatives,

and employees; any and all parent companies, subsidiaries, predecessors, successors, or

assigns of Defendant; and all judicial officers and associated court staff assigned to this

case and their immediate family members.

       99.      The proposed class meets the requirements for class certification pursuant

to Rule 23(a) and Rule 23(b)(3).

       100.     Numerosity: The class is sufficiently numerous such that individual

joinders are impracticable. In the fourth quarter of 2019 alone, Grubhub listed some

150,000 restaurants on its platform without permission.

       101.     Commonality: Plaintiffs’ and class members’ claims against Grubhub

present common questions of law and fact, including:

             a. Is Grubhub’s inclusion of unaffiliated restaurants on its platform likely to

cause confusion as to the restaurants’ affiliation with Grubhub?

             b. Is Grubhub’s inclusion of unaffiliated restaurants on its platform likely to

cause confusion as to the origin, sponsorship, or approval of the food service offered

through Grubhub’s website and mobile apps?

             c. How much has Grubhub profited by including unaffiliated restaurants on

its website and mobile apps without permission?



                                             - 27 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 30 of 33 PageID #:30




       102.   Typicality: Plaintiffs’ claims against Grubhub are typical of the class’s

claims. Plaintiffs and class members were all included on Grubhub’s food-services

platform without permission, each has claims against Grubhub arising from the

unauthorized use of their names and logos, and each of those claims will depend on a

common showing that consumers are likely to be confused by Grubhub’s inclusion of

unaffiliated restaurants on its website.

       103.   Adequacy: Plaintiffs will fairly and adequately protect the class’s interests.

Plaintiffs’ interests are aligned with those of the class, as each seeks to hold Grubhub

liable for including them on its online platform without their permission, and Plaintiffs

have retained experienced counsel to represent the class’s interests.

       104.   Predominance: The common questions identified above are likely to

predominate at trial when compared to any individualized issues that may arise. The

major issues upon which Grubhub’s liability depends—in particular, the issue of

whether Grubhub’s inclusion of unaffiliated restaurants on its website and mobile apps

is likely to cause customer confusion—are susceptible to generalized proof that could

establish Grubhub’s liability as to all class members through a single trial.

       105.   Superiority: A class action is superior to other available methods for the

fair and efficient adjudication of this controversy. Successfully prosecuting class

members’ claims will likely take several years and involve extensive pre-trial litigation

against a $7 billion company, large amounts of electronically stored information, and

multiple expert witnesses. These are matters that are best handled through unified

class-wide representation, which can be conducted on a contingency basis and offers


                                            - 28 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 31 of 33 PageID #:31




class members economies of scale unavailable in individual proceedings. A class action

also has the benefit of comprehensive supervision by a single court and will avoid the

risk of inconsistent results.

                            FIRST CAUSE OF ACTION
                       Violation of Lanham Act – Section 43(a)

       106.   Plaintiffs allege this cause of action on behalf of themselves and the

proposed class, and in so doing, incorporate all preceding allegations.

       107.   Grubhub’s conduct as alleged herein violates Section 43(a) of the Lanham

Act, which prohibits the use in commerce of any word, term, name, symbol, or device

that is likely to cause confusion as to Grubhub’s affiliation, connection, or association

with another business, or as to the origin, sponsorship, or approval of Grubhub’s goods,

services, or commercial activities by another business. 15 U.S.C. § 1125(a). Grubhub’s

inclusion of unaffiliated restaurants on its online platform—which includes making

landing pages for the restaurants with their names, logos, addresses, menu items, and

prices for each menu item, as well as using search-engine optimizations and marketing

to draw consumer attention to those pages—is an act occurring in interstate commerce

and in connection with goods or services.

       108.   Grubhub’s inclusion of unaffiliated restaurants on its online platform is

likely to cause—and has in fact caused—customer confusion as to those restaurants’

affiliation, connection, or association with Grubhub, as well as the source of the services

offered through Grubhub’s website and mobile apps. Consumers reasonably believe

that Grubhub’s inclusion of restaurants on its webpages and mobile apps means that



                                            - 29 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 32 of 33 PageID #:32




Grubhub has partnered with and is working cooperatively with those restaurants to

provide accurate, reliable, and timely food services.

       109.   Grubhub’s inclusion of unaffiliated restaurants on its online platform is

also likely to cause—and has in fact caused—customer confusion as to those

restaurants’ sponsorship or approval of Grubhub’s commercial activities. Consumers

reasonably believe that restaurants have approved Grubhub’s offering and are willing

and able to prepare food for them as part of the service Grubhub is offering.

       110.   In fact, Plaintiffs and class members are not affiliated with Grubhub, have

not approved Grubhub’s offerings, and have suffered damages as a result of customer

confusion, including harm to their reputations and loss of customers diverted by

Grubhub’s deceptive practices.

       111.   Pursuant to 15 U.S.C. § 1117, Plaintiffs and class members seek an award

of defendant’s profits, damages according to proof and as the Court may allow, costs of

suit, and attorneys’ fees.

       112.   Plaintiffs and class members also seek injunctive relief prohibiting

Grubhub from including unaffiliated restaurants on its platform pursuant to 15 U.S.C. §

1116, or requiring Grubhub to take appropriate affirmative steps to avoid customer

confusion.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, on behalf of themselves and those similarly situated,

request the following relief:

          a. A determination that this action may be maintained as a class action;


                                           - 30 -
    Case: 1:20-cv-06334 Document #: 1 Filed: 10/26/20 Page 33 of 33 PageID #:33




         b. An award of damages according to proof, including statutory damages,

             treble damages, and punitive damages where allowed by law;

         c. Appropriate injunctive and equitable relief;

         d. Pre-judgment interest and post-judgment interest, as provided by law;

         e. Attorneys’ fees and costs of suit, including expert fees and costs;

         f. Such further relief as the Court may find just and proper.

                           DEMAND FOR JURY TRIAL

      Plaintiffs demand trial by jury for all issues so triable.


Dated: October 26, 2020                       /s/ Elizabeth A. Fegan
                                             Elizabeth A. Fegan
                                             Fegan Scott LLC
                                             150 S. Wacker Dr.
                                             24th Floor
                                             Chicago, IL 60606
                                             Telephone: (312) 741-1019
                                             Facsimile: (312) 264-0100
                                             beth@feganscott.com

                                             Steven M. Tindall (pro hac vice forthcoming)
                                             Geoffrey A. Munroe (pro hac vice forthcoming)
                                             Alex J. Bukac (pro hac vice forthcoming)
                                             GIBBS LAW GROUP LLP
                                             505 14th Street, Suite 1110
                                             Oakland, California 94612
                                             Telephone: (510) 350-9700
                                             Facsimile: (510) 350-9701
                                             smt@classlawgroup.com
                                             gam@classlawgroup.com
                                             ajb@classlawgroup.com
                                             Counsel for Plaintiffs and the Proposed Class




                                            - 31 -
